Case: 16-11295      Document: 00514215740         Page: 1    Date Filed: 10/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                             United States Court of Appeals

                                    No. 16-11295
                                                                                      Fif h Circuit

                                                                                    FILED
                                  Summary Calendar                           October 30, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk


LOU TYLER,

                                                 Plaintiff−Appellant,

versus


OCWEN LOAN SERVICING, L.L.C.; DEUTSCHE BANK,

                                                 Defendants−Appellees.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:16-CV-1836




Before SMITH, WIENER, and HAYNES, Circuit Judges.
PER CURIAM: *

       Lou Tyler moves for leave to proceed in forma pauperis (“IFP”) in her


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11295     Document: 00514215740     Page: 2   Date Filed: 10/30/2017


                                  No. 16-11295

appeal of the dismissal of her civil action against Ocwen Loan Servicing,
L.L.C., and Deutsche Bank. Tyler’s motion is a challenge to the district court’s
determination that her appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997).

      Before this court, Tyler reasserts her claims that foreclosure on her prop-
erty would be improper because the defendants are barred from enforcing their
interest by the statute of limitations and that they have engaged in a variety
of wrongdoings, including harassment, unfair and misleading representations,
deceptive practices, illegal attempts to foreclose, non-validation of debt, and
deliberate mishandling of her mortgage and financial documents. By merely
reasserting her claims, Tyler fails to address the district court’s certification
that her appeal was not taken in good faith and the district court’s reasons for
its certification decision. See Baugh, 117 F.3d at 202. In particular, she does
not factually or legally challenge the district court’s determination that Tyler’s
civil action is barred by res judicata.

      Pro se briefs are afforded liberal construction. See Yohey v. Collins,
985 F.2d 222, 225 (5th Cir. 1993). Nevertheless, when an appellant fails to
identify any error by the district court, it is the same as though the appellant
had not appealed that issue. See Brinkmann v. Dallas Cty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because Tyler has failed to challenge
the certification that her appeal is not taken in good faith and the reasons for
such a certification, she has abandoned the issues in the appeal. Id.

      The appeal lacks arguable merit and is frivolous. See Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983). Accordingly, Tyler’s motion to proceed IFP
is DENIED, and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d
at 202 n.24; 5TH CIR. R. 42.2.



                                          2